DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 02/13/2021.  
Claims 1-19 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 02/13/2021 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for allowance:
The closest prior art identified:
Alsalim (US 2020/0050516) teaches new input/output operations are cached to a cache and a timer (counter) is started for flushing the cache.
Kenchammana-Hoskote et al (US 2002/0108017) teach storage controller consists of data pages, a cache directory, and a timer mechanism to trigger cache flush.
Ding et al. (US 10,599,570) teach when the timer expires for certain offline map data, the map data expiration module removes the corresponding map data from the cache.  flush
The prior arts of record, alone or in combination, do not teach a closure module of the closure partition that 
“configuring a plurality of map cache pools for caching map data of different types, respectively, within a map cache in which the map data is cached, configuring a timer in a first map cache pool among the plurality of map cache pools, and writing map data cached in the first map cache pool in the memory device based on the timer” required in claims 1 and 8.
“configuring a plurality of map cache pools for respectively caching map data of different types within a map cache provided to cache the map data; configuring a timer in a first map cache pool among the plurality 15of map cache pools; and writing map data cached in the first map cache pool in the memory device based on the timer”, required in claims 15.
Claims 2-7, 9-14, and 16-19 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138